Case 1:18-cV-05868-GHW Document 28 Filed 10/18/18 Page 1 of 2

 

KREINCES a
ROSENBERG,RG.

/l!!r)rm',\’.\' rif l.r.".t'

 

 

Leona.rd K_reinces 900 Merchants Concourse

Suite 305
I\-I!ovva.lrd pSj Ro:;e{n:::"g Westbury, New York 11590
f lll}lll!‘l‘. l(.`| [‘JLlHl l Tel (516) 227-6500
Donnn Murphy Fax (516) 227-6594

l’nmivgul www.kresq.com

October 18, 2018

VIA ECF

Hon. Gregory H. Woods
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Room 2260
New York, New York 10007

Re: Gramercy Produce, lnc. v. Green Sumrnit Group LLP a/k/a Green Surnmit Group
LLC et al

Case No.: lS-cv-5868 (GHW)
Dear Judge Woods:

We are the attorneys for the plaintiff in the above-entitled action and we submit this joint
application along with Andrew Singer, Esq. and Jonathan Lockinger, Esq., the attorneys for the
defendant, Green Summit Group LLC and Todd Miliman.

The purpose of this application is to continue the lnitial Pre-Trial Conference before the
Court on November 2, 2018 at 4:00 p.m.

The first reason is that we have filed an amended complaint joining one Peter Schatzberg,
as a party-defendant and he has yet to be served. Not having him appear at this Pre-Trial
Conference, whether in person or by attomey, would just delay matters. Ee are attempting to
determine how to serve him and that is one of the reasons for this application

The second reason for this application is that Mr. Singer and 1 are in settlement
negotiationsl They are serious discussions and should result in some resolution of this case.
Therefore, we request an opportunity to continue those discussions for an additional thirty (30)
days in the hope of resolving the action globally. As a result, we request a date in December. l
personally request a day other than a Friday in the afternoon, since both Mr. Singer and I reside
in Long Island and the traffic on a Friday, for want of a better word, is “brutal”. l ask the
indulgence of the Court in this regard.

Case 1:18-cV-05868-GHW Document 28 Filed 10/18/18 Page 2 of 2

The courtesy and cooperation of Chambers is greatly appreciated

Respectf y rs,

LEONARD KREINCES
LK/lc

Enc.

cc: Jonathan M. Herman, Esq. (via emaii)
Mediation Oflice ( via email)
Joseph D. Lockinger, Esq. (via email)
Andrew W. Singer, Esq. (via email)

Z:\krcincesI\WORK\Gencru|\Gramcrey Produec, lnc v. The Grecn Summil Group # lS-l B\.ludge Woods.ltr. 10.£8.181wpd

